         Case 1:13-cv-01215-TSC Document 196 Filed 08/20/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 AMERICAN SOCIETY FOR TESTING
 AND MATERIALS d/b/a/ ASTM
 INTERNATIONAL;

 NATIONAL FIRE PROTECTION
 ASSOCIATION, INC.; and

 AMERICAN SOCIETY OF HEATING,
                                                     Case No. 1:13-cv-01215-TSC
 REFRIGERATING, AND AIR
 CONDITIONING ENGINEERS,

                        Plaintiffs/
                        Counter-Defendants,

 v.

 PUBLIC.RESOURCE.ORG, INC.,

                        Defendant/
                        Counter-Plaintiff.

      REPLY IN SUPPORT OF MOTION TO STAY PENDING DECISION OF UNITED
       STATES SUPREME COURT IN GEORGIA V. PUBLIC.RESOURCE.ORG, INC.

        The balance of efficiencies and prejudice weigh strongly in favor of staying this litigation

pending the Supreme Court’s decision in Public.Resource.Org, Inc.’s (“PRO”) case against

Georgia. PRO will not suffer any prejudice as a result.

        PRO asserts that “[n]o party to this case can predict with any certainty whether the

Supreme Court’s [decision] . . . will influence the outcome of this case,” and that Georgia v.

PRO is “unlikely to affect [this case] significantly.” Opp. at 1-2. But when PRO urged the

Supreme Court to grant certiorari in the Georgia v. PRO case—notwithstanding the fact that

PRO won in the Eleventh Circuit—PRO argued that “all parties,” i.e., “all” parties in PRO’s

various litigation efforts, including this case, “would benefit from [the Supreme] Court’s earliest

guidance,” see discussion at Mot. at 2 (quoting PRO Br. in Opp. 14 (U.S. No. 18-1150)). PRO’s

                                                 1
         Case 1:13-cv-01215-TSC Document 196 Filed 08/20/19 Page 2 of 5



merits brief in the Supreme Court is due October 9, 2019. PRO does not deny that it is going to

use at least part of that brief to swing for the fences, and to ask the Court to declare that any

standard incorporated by reference loses copyright protection. Likewise, PRO’s own opposition

brief contends that, for example, the “government edicts doctrine” is “highly important to the fair

use inquiry.” Opp. at 3. Whether or not Plaintiffs agree (they do not), the point is that PRO is

going to make the same arguments in both this Court and the Supreme Court and there is simply

no reason for this Court to guess as to how they will be decided.1

       Even the case that PRO relies on here, Painters’ Pension Trust Fund of Washington, D.C.

& Vicinity v. Manganaro Corp., Maryland, 693 F. Supp. 1222 (D.D.C. 1988), makes clear that

where another pending case “might illuminate or resolve matters also confronting [this] court,”

equity favors granting a stay. Id. at 1224. PRO’s disingenuous contention that it views Georgia

v. PRO as “rather different” is inconsistent with its prior statements and barred by judicial

estoppel. See New Hampshire v. Maine, 532 U.S. 742, 750 (2001) (“judicial estoppel prevents

parties from ‘playing ‘fast and loose with the courts’’” (citation omitted)).

       Plaintiffs will suffer prejudice if this case is not stayed. While Georgia v. PRO does

involve different factual and legal issues (as Plaintiffs will explain in an amicus brief they intend

to file at the Supreme Court), the Supreme Court has not weighed in on these sorts of issues, like

the government edicts doctrine, for over a hundred years. Plaintiffs may want to accommodate




1
 PRO’s discovery efforts also reveal that it plans to make many of the same arguments it made
in Georgia v. PRO at the summary judgment stage. For example, just yesterday, PRO took the
deposition of Mia Marvelli, Executive Director of the California Building Standards Commission
and asked her a number of questions regarding California’s claim of copyright in the California
Electric Code.


                                                  2
         Case 1:13-cv-01215-TSC Document 196 Filed 08/20/19 Page 3 of 5



PRO’s arguments in appeal and the Supreme Court’s ultimate decision in Georgia v. PRO in

their presentation of facts and law on fair use here.2

       In contrast, PRO does not stand to suffer prejudice at all. PRO asserts the elusive harm

of having “to postpone . . . decisions” of “how best to fulfill its mission” while the case is

pending. Opp. at 1-2. It does not point to anything in particular it has done or would do

differently if this motion were resolved in its favor (or against it). Indeed, PRO has reposted

Plaintiffs’ standards to the Internet Archive following remand from the Court of Appeals—it is

plainly not deferring action until a judgment from this Court. And while PRO attempts to fault

Plaintiffs for their earlier statements reflecting the ongoing harm they suffer as long as PRO

engages in its infringing conduct, Opp. at 4, it is completely consistent for Plaintiffs to both be

outraged and harmed by PRO’s conduct and yet not want to expend the parties’ and judicial

resources rushing to litigate this matter while the Supreme Court may be about to address the

scope of the “government edicts government” for the first time in a century.

       Finally, the burden on the Court and parties is real—discovery will close soon, but PRO

continues to notice third party depositions of government officials, including noticing a

deposition of the U.S. Department of Labor for September 3rd and of the National Archives and

Records Administration for September 9th. Summary judgment briefing is no small exercise and

will occupy the parties from October through December. See Scheduling Order, entered

5/21/2019). PRO says it will be inefficient if the American Education Research Association, Inc.




2
 PRO once again attempts to resuscitate its challenges to Plaintiffs’ ownership of their
copyrighted works, suggesting that is an issue for summary judgment, when those issues are now
foreclosed by law-of-the case. Trout v. Garrett, 780 F. Supp. 1396, 1425 (D.D.C. 1991) (“A
defendant cannot forego its opportunity to challenge a claim (and thereby deprive the plaintiffs
of their opportunity to rebut the challenge) only to reopen the issue much later when it might
choose to do so.”); see also Dkt. 188 (citing cases).
                                                  3
        Case 1:13-cv-01215-TSC Document 196 Filed 08/20/19 Page 4 of 5



et al. v. Public.Resource.Org, Inc., No. 1:14-cv-00857-TSC-DAR case is not also stayed, but the

AERA Plaintiffs have not opposed this Motion and the Court has discretion to stay that case too.

       For the foregoing reasons, Plaintiffs respectfully request that this Court grant a stay of

this action and suspend all deadlines pending the Supreme Court’s decision in Georgia. v. PRO.



 Dated: August 20, 2019                 Respectfully submitted,

                                        /s/ J. Kevin Fee
                                        J. Kevin Fee (D.C. Bar: 494016)
                                        Jane Wise (D.C. Bar: 1027769)
                                        Morgan, Lewis & Bockius LLP
                                        1111 Pennsylvania Ave., N.W.
                                        Washington, D.C. 20004
                                        Telephone: 202.739.5353
                                        Email: kevin.fee@morganlewis.com
                                                jane.wise@morganlewis.com

                                        Counsel for American Society For Testing And Materials
                                        d/b/a/ ASTM International

                                        /s/ Kelly M. Klaus
                                        Kelly M. Klaus (pro hac vice)
                                        Rose Leda. Ehler (pro hac vice)
                                        Munger, Tolles & Olson LLP
                                        560 Mission St., 27th Floor
                                        San Francisco, CA 94105
                                        Tel: 415.512.4000
                                        Email: Kelly.Klaus@mto.com
                                        Rose.Ehler@mto.com

                                        Rachel G. Miller-Ziegler (D.C. Bar: 229956)
                                        Munger, Tolles & Olson LLP
                                        1155 F St. NW, 7th Floor
                                        Washington, DC 20004
                                        Tel: 202.220.1100
                                        Email: Rachel.Miller-Ziegler@mto.com

                                        Counsel for National Fire Protection Association, Inc.



                                                 4
Case 1:13-cv-01215-TSC Document 196 Filed 08/20/19 Page 5 of 5



                       /s/ J. Blake Cunningham
                       J. Blake Cunningham
                       King & Spalding LLP
                       101 Second Street, Ste. 2300
                       San Francisco, CA 94105
                       Tel: 415.318.1211
                       Email: bcunningham@kslaw.com

                       Jeffrey S. Bucholtz (D.C. Bar: 452385)
                       King & Spalding LLP
                       1700 Pennsylvania Avenue, NW, Ste. 200
                       Washington, DC 20006-4707
                       Tel: 202.737.0500
                       Email: jbucholtz@kslaw.com

                       Counsel for American Society of Heating, Refrigerating,
                       and Air Conditioning Engineers




                               5
